DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a beer pouring device and method, comprising: 
a latch for securing the cradle in the second position; a switch located on the mount and configured to be actuated by the cradle in the second position; an electrically actuatable fluid valve; a flow sensor along a fluid flow path to determine a volumetric flow of beer along the fluid flow path; and a wireless communication system configured to send beverage data to a remote computing device, as defined within the context of claim 1 along with all other claim limitations.

actuating a fluid valve to stop dispensing the beverage; and determining beverage data associated with the dispensing of the beverage and storing the beverage data; wherein the beverage data comprises one or more of an identifier associated with the beverage, a date and/or time of day that the beverage is dispensed, a first elapsed time to reach the first volume threshold, a second elapsed time to reach the second volume threshold, a total volume dispensed, a remaining volume in a beverage storage container, a temperature of the beverage, a number of times the beverage is dispensed, and an indication when a beverage storage container in fluid communication with the beverage dispensing system is replaced, as defined within the context of claim 10 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753